— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (DiNoto, J.), dated September 9, 1987, which denied their motion for a protective order and granted the defendant’s cross motion to compel compliance with its notice of discovery and inspection.
Ordered that the order is reversed, on the law, with costs, the defendant’s cross motion is denied, and the plaintiffs’ motion for a protective order is granted.
Since the action at bar was commenced prior to July 1, 1985, the Supreme Court erred in concluding that the provisions of CPLR 3101 (d), as amended in 1985 (see, L 1985, ch 294, § 25), were applicable to the defendant’s notice of discovery and inspection (see, McKinstry v Werner Mach. Co., 133 AD2d 361, 362; 3A Weinstein-Korn-Miller, NY Civ Prac ¶ 3101.52). Moreover, our review of the record reveals that the defendant has failed to demonstrate the existence of such circumstances under the former provisions of CPLR 3101 (d) (1), as to warrant limited disclosure of the experts’ reports prepared for the plaintiffs. Mollen, P. J., Brown, Kunzeman and Hooper, JJ., concur.